Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 20-38 are allowed. The prior art of record fails to disclose the feature for generating a PDCP-STATUS message based on the re-establishment of the PDCP entity, wherein the PDCP-STATUS message comprises a starting sequence number and a bitmap, wherein the starting sequence number is associated with a PDCP service data unit (SDU) that has not been successfully received by a peer entity and wherein the bitmap comprises a plurality of bits, each of the plurality of bits representing a status of a PDCP SDU, and the bitmap does not include a bit that represents a status of the PDCP SDU associated with the starting sequence number; sending the generated PDCP-STATUS message to the peer entity in a PDCP control packet data unit (PDU); and receiving a retransmission of the PDCP SDU associated with the starting sequence number and at least one of any other PDCP SDU based on the at least one of any other PDCP SDU being negatively acknowledged via the bitmap, as recited in claim 20, and similarly recited in claims 27, 34.

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers: 10,405,176, 9,843,925, 8,335,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/ Primary Examiner, Art Unit 2464